DETAILED ACTION
Status of Claims
	This action is in response to the application No. 16/737301 filed on 1/8/2020.  Claims 1-20 are pending for examination.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 11-13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Paulson US 2015/0203081 (“Paulson”) in view of Pietsch et al. US 6,604,592 (“Pietsch”).

As to claim 1, Paulson discloses an emergency braking system, comprising: 
object proximity detection system…sensors at the rear of the vehicle…detection of an object in the path of the vehicle by the object proximity detection system…); and 
a controller configured to control emergency braking and brake release using the derived position of the object (see at least ¶18-19; control the service brake and/or park brake when signaled...), 
10wherein the controller releases a brake through different operation according to an area in which the position of the object is included after emergency braking (see at least ¶19; the brakes may not be released if the object is still in the proximity zone…). 
Paulson fails to explicitly disclose a plurality of areas into which a detecting area of a sensor is divided. However, Pietsch teaches a plurality of areas into which a detecting area of a sensor is divided (see at least Fig 2; col 5, lines 35-45; Zones 1-3 are understood to be different areas divided up behind the vehicle for which different control is performed). 
Thus, Paulson discloses a system and method for emergency braking and release of a vehicle when an object is detected behind the vehicle and Pietsch teaches controlling the reversal of a vehicle differently depending on which zone an object is detected in. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclosed by Paulson, with the zones taught by Pietsch, because it would allow the vehicle to be safely controlled depending on proximity to an obstacle behind the vehicle. 

As to claim 2, Paulson fails to explicitly disclose wherein the plurality of areas 15are divided by a distance from the object to the vehicle after emergency braking. However, Pietsch teaches wherein the plurality of areas 15are divided by a distance from the object to the vehicle after emergency braking (see at least Fig 2; col 5, lines 35-45; Zones 1-3 are understood to be different areas divided up behind the vehicle for which different control is performed). 


As to claim 11, Paulson discloses wherein a brake release time 15varies when the brake is released according to an area in which a position of the object is included after emergency braking (see at least ¶19; the brakes may not be released if the object is still in the proximity zone…). 

As to claim 12, Paulson discloses a control method, comprising:
a position deriving operation of deriving a position of the object by processing data detected by a sensor (see at least ¶17-18; object proximity detection system…sensors at the rear of the vehicle…detection of an object in the path of the vehicle by the object proximity detection system…); and 
a control operation of controlling emergency braking and brake release using the derived position of the object (see at least ¶18-19; control the service brake and/or park brake when signaled...), 
wherein the control operation includes an operation of releasing a brake through different operation according to an area in which the position of the object is included after emergency braking (see at least ¶19; the brakes may not be released if the object is still in the proximity zone…).
Paulson fails to explicitly disclose a plurality of areas into which a detecting area of a sensor is divided. However, Pietsch teaches a plurality of areas into which a detecting area of a sensor is divided (see at least Fig 2; col 5, lines 35-45; Zones 1-3 are understood to be different areas divided up behind the vehicle for which different control is performed). 


As to claim 13, Paulson fails to explicitly disclose wherein the plurality of areas 15are divided by a distance from the object to the vehicle after emergency braking. However, Pietsch teaches wherein the plurality of areas 15are divided by a distance from the object to the vehicle after emergency braking (see at least Fig 2; col 5, lines 35-45; Zones 1-3 are understood to be different areas divided up behind the vehicle for which different control is performed). 
Thus, Paulson discloses a system and method for emergency braking and release of a vehicle when an object is detected behind the vehicle and Pietsch teaches controlling the reversal of a vehicle differently depending on which zone an object is detected in. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclosed by Paulson, with the zones taught by Pietsch, because it would allow the vehicle to be safely controlled depending on proximity to an obstacle behind the vehicle. 

As to claim 20, Paulson discloses a non-transitory computer readable medium storing computer executable instructions when executed by a processor, the computer readable medium comprising:
position deriving program instructions that derive a position of the object by processing data detected by a sensor (see at least ¶17-18; object proximity detection system…sensors at the rear of the vehicle…detection of an object in the path of the vehicle by the object proximity detection system…); and 
control program instructions that control emergency braking and brake release using the derived position of the object (see at least ¶18-19; control the service brake and/or park brake when signaled...), 
5the control program instructions release a brake through different operation according to an area in which a position of the object is included after emergency braking (see at least ¶19; the brakes may not be released if the object is still in the proximity zone…).
Paulson fails to explicitly disclose a plurality of areas into which a detecting area of a sensor is divided. However, Pietsch teaches a plurality of areas into which a detecting area of a sensor is divided (see at least Fig 2; col 5, lines 35-45; Zones 1-3 are understood to be different areas divided up behind the vehicle for which different control is performed). 
Thus, Paulson discloses a system and method for emergency braking and release of a vehicle when an object is detected behind the vehicle and Pietsch teaches controlling the reversal of a vehicle differently depending on which zone an object is detected in. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the system disclosed by Paulson, with the zones taught by Pietsch, because it would allow the vehicle to be safely controlled depending on proximity to an obstacle behind the vehicle. 

Allowable Subject Matter
Claims 3-10 and 14-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS P INGRAM whose telephone number is (571)272-7864.  The examiner can normally be reached on M-F 10-6 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fadey Jabr can be reached on 571-272-151.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Thomas Ingram/               Primary Examiner, Art Unit 3668